DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
In response to Applicant’s assertion that Poulsen does not disclose or suggest a“PDM device…configured to transmit audio data over a first line of the bus and a clock signal associated with the audio data over a second line of the bus, the PDM transmitter being further configured to modulate the clock signal to carry first programming data.”, Examiner respectfully disagrees.
Specifically, Pou teaches PDM device transmitting audio data over a first line of the bus and a clock signal associated with the audio data over a second line of the bus, (See at least Fig. 3c of Pou, which shows the multiformat bus with separate lines for clock and data; [0190], The two-wire bus has a first wire that carries clock information and a second wire that carries data, synchronization and command information.) and modulating the clock signal to carry first programming data (Note Applicant’s disclosure does not specify that the “first line” and the “second line” of the bus are the physical lines. Rather, they appear to be referencing to two separate set of signals. [0195],  The single wire bus embodiment allows additional data information to be carried in the clock signal without any extra power consumption (i.e. no extra charging of the lines), since the signal may be duty cycle modulated. This is an example of when the clock and data lines are combined into a single line in order to reduce the number of terminals and to reduce power consumption by reducing the number of signal transitions. See at least Fig. 6 and [0671], and Fig. 23, Fig. 24, which indicates command words (S, X, and Y) and Audio are separate; See also [0318] and Fig. 46a, which shows audio bitstream channels and control channels are separate).  Chavez teaches wherein the PDM device comprises a PDM transmitter configured to transmit audio data ([0038]data streamed continuously (e.g., audio signals)…along the bus 106 [0048] Each of the master node 102 and the slave nodes 104 may include a transceiver to manage communication between components of the system 100.  FIG. 2 is a block diagram of a node transceiver 120 that may be included in a node (e.g., the master node 102 or a slave node 104) of the system 100 of FIG. 1, in accordance with various embodiments.
For at least these reasons, Examiner respectfully submits that the prior art of record fully teaches the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (hereinafter Pou, U.S. Patent Application Publication 2013/0322462) in view of Chavez et al. (US 2016/0034416).

Regarding Claim 1, Pou discloses:
A system (e.g. note example systems of Fig. 3c and Fig. 18) comprising:
a programmable pulse density modulation (PDM) device (e.g. slave device 54 of Fig. 3a; note in addition to or alternatively, any one of slave devices 54a, 54b; Fig. 18; [as to Fig. 3a, note use of unified bus communication protocol; para 176, and unified frame format use of “bitstream,” para 152] and [as to Fig. 18, note communication is performed under bitstream mode; para 275], and, finally to both 3a and 18, it’s also noted that bitstream data is transmitted as a series of bits and is sometimes referred to as pulse-density-modulated (PDM) data; para 154); 
a PDM master device (e.g. master device 52; Fig. 3a; note in addition to or alternatively, master device 52’; Fig. 18, see paras 274+ as well); and
a bus communicably coupling the programmable PDM device to the PDM master device (e.g. multiformat bus 64; Fig. 3a, 18);
wherein the PDM master device is configured to manage bus communications (e.g. see operation of Fig. 53, of the unified bus communication protocol described herein; para 445 unified bus communication protocol is activated by the master device, and programed to communicate over bus 64; para 446; see additionally that the master device generates framing information to allow the slave device to be synchronized to the bus; para 174; a synchronization signal and control signals is transmitted between the master and slave device over bus 64; para 175; note master device controls timing; para 186; further see control operations of the master device; para 199) for a plurality of operating modes including a predefined PDM operating mode and a plurality of programmable modes (e.g. at 804 the mode of operation is configured by selecting parameters, and for example, choosing between using word or bitstream mode; para 447 Fig. 53; and saving different data modes for seamless switching by the master; para 448; and various data modes used, that for example use different clock frequencies; para 480; note further, switching between different data modes; para 286; the most significant bit (as given by the “master” device during I/O operations) is used to select the current bank; para 287; and control words transmitted differently during a frame depending on the mode of operation, e.g. a word mode and a bit stream mode; para 198; note control operations within a frame including seamless transfer between different audio modes; para 213); and
wherein the plurality of programmable modes are configured by splitting a clock cycle of the predefined PDM operating mode (e.g. master clock signal; para 180 for the one and two wire bus, note bus frequencies in tables 1 and 3) into additional phases to provide bandwidth for programmable mode control signals (e.g. “divisions of the clock cycle,” note use of first half and second half of clock cycle and other divisions are contemplated as well para 181; see also example frequency divisions used to generate a clock signal in the bus in Fig. 33b for the single and two wire bus as well; finally note the example in Fig. 81c showing increased bandwith in the single wire system utilizing one slot for sync and four slots for data; and transferring on both clock edges allowing for higher bandwidth; para 192 and 193).
Pou further teaches PDM device transmitting audio data over a first line of the bus and a clock signal associated with the audio data over a second line of the bus, (See at least Fig. 3c which shows the multiformat bus with separate lines for clock and data; [0190], The two-wire bus has a first wire that carries clock information and a second wire that carries data, synchronization and command information.) and modulating the clock signal to carry first programming data ([0195],  The single wire bus embodiment allows additional data information to be carried in the clock signal without any extra power consumption (i.e. no extra charging of the lines), since the signal may be duty cycle modulated. This is an example of when the clock and data lines are combined into a single line in order to reduce the number of terminals and to reduce power consumption by reducing the number of signal transitions. See at least Fig. 6 and [0671], and Fig. 23, Fig. 24, which indicates command words (S, X, and Y) and Audio are separate; See also [0318] and Fig. 46a, which shows audio bitstream channels and control channels are separate), Pou may not clearly detail wherein the PDM device comprises a PDM transmitter configured to transmit audio data.
Chavez teaches wherein the PDM device comprises a PDM transmitter configured to transmit audio data ([0038]data streamed continuously (e.g., audio signals)…along the bus 106 [0048] Each of the master node 102 and the slave nodes 104 may include a transceiver to manage communication between components of the system 100.  FIG. 2 is a block diagram of a node transceiver 120 that may be included in a node (e.g., the master node 102 or a slave node 104) of the system 100 of FIG. 1, in accordance with various embodiments.  In some embodiments, a node transceiver 120 may be included in each of the nodes of the system 100, and a control signal may be provided to the node transceiver 120 via a master (MSTR) pin to indicate whether the node transceiver 120 is to act as a master (e.g., when the MSTR pin is high) or a slave (e.g., when the MSTR pin is low) [0054] The node transceiver 120 may include a transceiver 127 for I2S, TDM, and PDM communication between the node transceiver 120 and an external device 155.  Although the "external device 155" may be referred to in the singular herein, this is simply for ease of illustration, and multiple external devices may communicate with the node transceiver 120 via the I2S/TDM/PDM transceiver 127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a transceiver as taught by Chavez with the audio systems of Poulsen, because doing so would have provided PDM communication between the node transceiver 120 and an external device 155 ([0054] of Chavez).

Regarding Claim 2¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the PDM device includes an audio sensor, audio input circuitry (e.g. the ADC 128 is connected to one or more devices which generate data, such as a microphone; para 278 of Pou), a delta-sigma converter (e.g. PDM system using delta-sigma convertors; para 154 of Pou), a bus holder (e.g. one or more bus holders added to maintain charge; para 156, 185 of Pou), and a PDM receiver (e.g. note transmit and receive data definitions; para 284 of Pou; and note general transmission and reception over bus 64 in Figs. 3a and 18 as well as paras 154, 156, 151 of Pou); and wherein the PDM transmitter is configured to set an output level of the bus during a half clock cycle and maintain the output level using a bus holder in the predefined PDM operating mode (e.g. note on bus 64, bus holder will keep the value stable using timing characteristics as shown in table 1; para 187 of Pou, and in table 3 when using 2 wire; para 194 of Pou)

Regarding Claim 3¸in addition to the elements stated above regarding claim 2, the combination further discloses:
wherein the PDM receiver is configured to receive second programming data from the PDM master device (e.g. note data to or from [transmit/receive] various channels according to registers to direct traffic to correct data slots; para 261 of Pou; communication with master device; para 220 of Pou; communication over bus 64; and direction of transmission between master and slave device; para 216 of Pou; and see unified bus communication protocol in general used by both master and slave device throughout entire disclosure).

Regarding Claim 4¸in addition to the elements stated above regarding claim 3, the combination further discloses:
wherein the PDM device further comprises register space controlled by the PDM master device (e.g. see Figs 16a, b showing example definition of registers used for a master or slave device; note also contents of the slave devices status registers; para 211 of Pou; and data from the master device that is to be written to a register in the slave device; para 230 of Pou)

Regarding Claim 5¸in addition to the elements stated above regarding claim 3, the combination further discloses:
wherein the PDM device further comprises a buffer configured to store the audio data for a wakeup word system that stores the audio data when the PDM receiver is powered down (e.g. master initiated device wake up from sleep mode, which reduces power consumption for devices while still being able to communicate; para 742 of Pou also note device initiated wakeup from sleep in which the device is waiting for data and suddenly is buffer is quickly being filled up with data; para 743 of Pou); wherein at least one of the plurality of programmable modes is configured to allocate an extra channel for high speed transfer of the audio data after detection of a wakeup word (e.g. allowing for higher bandwidth since more data is being sent out in a given time period; para 732 of Pou; note wake up when buffer reaches a certain predetermined threshold; para 690 of Pou); and wherein the PDM master device and PDM device are configured to switch to a single bandwidth mode after the buffer is empty (e.g. switching to lower power consumption when this bandwidth is no longer used; para 700 of Pou; and clock completely stopped until the FIFO has new data; para 691 of Pou; also note generally controlling the frequency depending on the bandwidth that may be used; para 693 of Pou).

Regarding Claim 6¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the PDM device comprises two microphones (e.g. note multiple slave devices coupled to the system; para 171 of Pou; and a microphone on a line for a deivce; para 170 of Pou; also note example with two microphones; para 278 of Pou) and wherein the PDM device is configured to support two audio channels over the first data line of the bus between the PDM device and the PDM master device (e.g. note multiple devices attached to a single bus line; para 196, 195 of Pou)

Regarding Claim 7¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the PDM device further comprises a clock multiplier, configured to multiply an incoming clock signal by a factor of four (e.g. using an internal clock multiplier; para 723 of Pou; see also over clock implementation and factor of Fig. 77d, in particular factor of 4)

Regarding Claim 8¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the PDM master device comprises a clock output, a data input/output (e.g. clock signal, data signal transmitted between master and slave device over bus; para 175; para 173 of Pou), a clock source (e.g. an I2C clock signal; para 172 of Pou; see also clock source 344 – 347 of Pou) and a clock stretch circuit (e.g. duty cycle clock adjustment, 45/50/55% see table 1; note also duty cycle modulation; para 195 of Pou; master device goes into tri-state mode, period is uniquely defined; para 180, 186, 187 of Pou; alternatively consider holding the clock at a static value; para 660) and divider (e.g. clock divisions; para 181, see also 346, 347, 370 of Pou);
wherein the clock output provides a clock signal to the PDM device (e.g. clock signal, data signal transmitted between master and slave device over bus; para 175; para 173 of Pou); and wherein programming the PDM device and/or operation of a new programmed mode is delayed to allow an internal clock of the PDM device to settle (e.g. when the main crystal oscillator has fully settled the master device 52 may change the clock source to this other source; para 346, 347 of Pou; note also requiring the data to settle within half a clock period; para705 of Pou).

Regarding Claim 9¸in addition to the elements stated above regarding claim 1, the combination further discloses: wherein the plurality of programmable modes comprises a triple bandwidth mode ([0409] of Pou, Referring now to FIGS. 46a and 46b, shown therein are tables of example combinations of bus frequency, oversampling rate, number and types of channels for an embodiment of the unified bus communication protocol when operating in bitstream mode and using bitstream frame formats.  These combinations can be used for combinations of several digital microphones, for example.  It is also possible to extend the bandwidth of the bitstream channels using interleaved bitstream channels, e.g. a 48 kHz sample frequency uses 3 bitstream channels each at 16 kHz for the same clocking requirements as shown below. See for example, 3 audio bit streams in row 3 of Fig. 46a).

Regarding Claim 10¸in addition to the elements stated above regarding claim 8, the combination further discloses:
wherein the data input/output includes bi-directional communications to receive the audio data and the first programming data from the PDM device and to transmit second programming data to the PDM device (e.g. communication is bi-directional unless otherwise specified; para 148 of Pou; consider also various I/O ports of slave devices in Figs. 3a, and 18, see in particular 158 and 160 of Pou)

Regarding Claim 11¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein a clock stretch circuit is configured to change a duty cycle of a clock output for a given number of clock periods; and wherein the clock stretch circuit is configured to reset the PDM device when predetermined conditions are detected (e.g. duty cycle clock adjustment, 45/50/55% see table 1; note also duty cycle modulation; para 195 of Pou; alternatively consider holding the clock at a static value; para 660; note also use of a command to reset all slave devices as well; para 220 of Pou; and use of resetting counters for synchronization of transmission; para 221 of Pou; master device goes into tri-state mode, period is uniquely defined; para 180, 186, 187; and alternatively a hardware error condition causes a reset, for example loss of synchronization; para 239 of Pou)

Regarding Claim 12¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the PDM master device includes data control logic configured to receive the audio data and the first programming data from the PDM device and transmit commands to the PDM device (e.g. control signals, sync, information, clock signal, and data signal transmitted between master and slave device over bus; para 175 of Pou; para 173 of Pou)

Regarding Claim 13¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the PDM master device includes register space used to control the PDM master device (e.g. see Figs 16a, b of Pou showing example definition of registers used for a master or slave device).

Regarding Claim 14¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the PDM master device includes decimation filters operable to filter a down sample input audio (e.g. master deice function uses to control oversampling ratio used by decimators and interpolators; para 337 of Pou; note register used to setup decimation and interpolation filters; para 331 of Pou)

Regarding Claim 15¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the PDM master clock is tri-stated for a given time to allow for a shorter or longer duty cycle, to be determined by the PDM master device or PDM device (e.g. master device goes into tri-state mode, period is uniquely defined; para 180, 186, 187 of Pou, note tri-stated enabled in the previous data slot is longer than the time it takes to go from data to tri-state; para 192 of Pou)

Regarding Claim 16¸in addition to the elements stated above regarding claim 15, the combination further discloses:
wherein varying the duty cycle of the clock cycle is used to convey programming information from the PDM master device to the PDM device or from the PDM device to the PDM master device (e.g. master device goes into tri-state mode, period is uniquely defined; para 180, 186, 187 of Pou, note tri-stated enabled in the previous data slot is longer than the time it takes to go from data to tri-state; para 192 of Pou)

Claim 17 is rejected under the same grounds as claim 1 above. 

Claim 18 is rejected under the same grounds as claim 4 above.

Claim 19 is rejected under the same grounds as claim 5 above.

Claim 20 is rejected under the same grounds as claim 6 above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/           Primary Examiner, Art Unit 2654